Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11342776. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially identical with the exception of the patent including a transformer, more clearly defining what part of the DC power input is connected to components and the patent document claiming a broader definition the current limiting element. However, one of ordinary skill in the art understands that a diode (something that never allows current flow) vs. a switch (something that prevents current flow sometimes) is advantageous because it is more reliable in that the switch has a limited operation lifetime in turning on and off while a diode always only restricts current one way. Therefore, while both a diode and a switch can fail and so both can allow current to flow, the operational purpose of a diode has less likelihood of failure than a switch and so is more reliable. Therefore, the interpretation of the patent document’s current limiting element being a diode would be obvious to a person of ordinary skill in the art to improve reliability (see further KSR(B), where a MOSFET is a simple substitution for a diode, and vice versa).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (USPGPN 20150222137) in view of Nakao et al (USPGPN 20090278496)
Independent Claim 1, Wang teaches a charger for impulsed charging of a battery (Figs. 2-5 & 7 [see e.g. Figs. 2 & 7]; each of 20 has similar structure to applicant’s Fig. 1), the charger comprising: first and second charging contacts each configured to receive a respective terminal of the battery to be charged (either of the battery cells 501-503, with one of other cells being the DC power input as is similarly shown in applicant’s Fig. 1; dots on either side of 501-503 represent the charging contacts; here examiner will use 502 of Fig. 7 to coincide with applicant’s Fig. 1); a direct current (DC) power input having a first terminal and a second terminal (503, with dots on either side representing the terminals); an inductor (200) having a first end and a second end, the first end being selectively conductively connectable to the first terminal of the DC power input and to the second charging contact (right end of 200), the second end being selectively conductively connectable to the first charging contact and to the second terminal of the DC power input (left end of 200); a current limiting element located between the second end of the inductor and the first charging contact being configured to prevent any current flow from the first charging contact toward the second end of the inductor (body diode of 301); a switch located between the second end of the inductor and the second terminal of the DC power input (302); a current sensor configured to measure current flowing between the DC power input and the inductor (see Fig. 6, measurement circuit either 400 or elsewhere as implicitly described by ¶’s [12, 13, 32]); and a controller (20) configured to charge the battery by alternating between: placing the switch in a first configuration, which connects the inductor across the DC power input to enable the DC power input to magnetically energize the inductor, and placing, in response to a signal from the current sensor indicating that the current between the DC power input and the inductor exceeds a predetermined threshold value, the switch in a second configuration, which disconnects the inductor from the DC power input and connects the inductor across the first and second charging contacts to enable magnetic energy stored in the inductor to discharge to the battery connected across the first and second charging contacts (see Fig. 6, which describes the switch being turned on/off to let power discharge from one power source to charge the other, see ¶’s [32-34]).
Wang fails to explicitly teach a current limiting element located between the second end of the inductor and the first charging contact such that current can never flow from the first charging contact toward the second end of the inductor
Nakao teaches a current limiting element located between the second end of the inductor and the first charging contact such that current can never flow from the first charging contact toward the second end of the inductor (diode D2). Nakao further teaches a charger for impulsed charging (Figs. 1-22, esp. 1, 2, & 3B) of a battery, the charger comprising: first and second charging contacts each configured to receive a respective terminal of the battery (B1) to be charged (terminals on either side of B1 in Fig. 3B); a direct current (DC) power input having a first terminal and a second terminal (terminals on top side of D2 and bottom side of Sb in Fig. 3B); an inductor (Lc2 in Fig. 3B) having a first end and a second end, the first end being selectively conductively connectable to the first terminal of the DC power input and to the second charging contact (through Lc1 and Sa it is connectable to the first terminal of the DC power input), the second end being selectively conductively connectable to the first charging contact and to the second terminal of the DC power input (through Sb1 for the second terminal and through D2 for the first charging contact); a current limiting element located between the second end of the inductor and the first charging contact such that current can never flow from the first charging contact toward the second end of the inductor (diode D2); a switch located between the second end of the inductor and the second terminal of the DC power input (Sb). One of ordinary skill in the art understands that a pn-junction, freewheeling diode as taught by Nakao is more reliable and long-lasting than the MOSFET body diode of Wang was there are less reasons for Nakao’s diode to fails and so permit the current to flow one way or the other, where MOSFET body diodes are subject to failure from dV/dt, faulty controls/bug/controller failure keeping the switch on when not desired [and so preventing the only one way flow of current; not an issue for diodes as the diode of Nakao does not receive controls], etc. Thus, diodes provide improved protection since if the circuit needs protection at certain points, the diode will be more reliable at providing the one-way current flow. (see further KSR(B), where a MOSFET is a simple substitution for a diode, and vice versa, MPEP 2141).
It would have been obvious to a person of ordinary skill in the art to modify Wang with Nakao to provide improved reliability and safety.
As for the diode, the examiner will paraphrase from cited ¶[32] of the applicant’s specification: “inductor 16 may also be coupled in parallel to an anode of a diode 30… other embodiments, diode 30 may be replaced by a separate switch (not shown)…” The examiner will now provide a screenshot of applicant’s Fig. 1, and below that the examiner will provide a screenshot of Wang’s Fig. 7. As would be apparent to a person having ordinary skill in the art, the bottom two battery cells (502, 503) of Wang’s Fig. 7 provide a practically identical picture to applicant’s Fig. 1 (i.e. 502 corresponds to 13a, 503 corresponds to 13b). As MOSFET 301 of Wang includes a body diode which is in the same direction as 30 of the applicant’s Fig. 1, Wang’s body diode is applicable (in addition, it appears the applicant considers replacing the normal diode with a MOSFET and body diode in their applicant’s ¶[32]). When the switch 301 of Wangs’ Fig. 7 is closed, its body diode operates in the same way as applicant’s Fig. 1.

    PNG
    media_image1.png
    387
    577
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    467
    673
    media_image2.png
    Greyscale

The examiner concedes that the only feature which appears to be lacking between applicant’s Fig. 1 and Fig. 7 is the location of the resistor used to sense the current and the explicit placement of a current sensor. Both the applicant’s claim language and Wang describes detection of the current flowing through the inductor, and the determination to allow discharge of the inductor due to it (¶’s [12, 13] along with S02-S05 describes implicit detection of current). 
Dependent Claim 4, the combination of Wang and Nakao teaches the current limiting element is a diode having an anode and a cathode, the cathode being connected to the first charging contact and the anode being connected to the second end of the inductor (see diode of 301, also described as a diode in ¶[30] from Fig. 7 of Wang; diode D2 of Fig. 3B in Nakao).
Dependent Claim 5, Wang teaches the inductor is a toroidal type inductor (see toroidal type in 200).
Dependent Claim 6, Wang teaches when the controller places the switch is moved to the second configuration, a current between the inductor and the battery connected across the first and second charging contacts rises from 0 Amperes to a maximum value at a first average rate and declines from the maximum value to 0 Amperes at a second average rate that is lower than the first average rate (one having ordinary skill in the art understands that from the description of Fig. 6, where a higher power battery is discharged into an inductor and then the inductor is discharged in to a lower power battery, see further abstract, that there would be more current flowing out of the higher power battery and less current flowing out of the inductor).
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Nakao, further in view of Templin (USPN 4236107)
Dependent Claim 2, Wang is silent to a timer, and the controller is further configured to place the switch to the first configuration upon expiration of the timer
Templin teaches a timer, and the controller is further configured to move the switch to the first configuration upon expiration of the timer (timer inherent to description of Col 3 L21 to Col 4 L13, which states “the inductor 15 energizing current has reached a desired value or after a suitable time has elapsed, silicon controlled rectifier [described as possibly a transistor/MOSFET in Col 2 L33 to Col 3 L7] “turn on” and “turn off” circuitry 26 operates silicon controlled rectifier 20 not conductive”), the timer is set to at least a known period of time required for the inductor to discharge to 0 Amperes (charge current from inductor going to zero when timer used as described in cited section of Col 3 L21 to Col 4 L13). One having ordinary skill in the art understands that by having predictable periods for the switching, it serves to ensure that the battery will be able to be charged by the inductor regardless of the battery voltage and supply voltage (see Col 3 L60 to Col 4 L13). Therefore, the reliability of the charger is improved.
It would have been obvious to a person having ordinary skill in the art to modify Wang in view of Nakao with Templin to provide improved reliability.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Nakao, further in view of Carrier et al (USPGPN 20050077878)
Dependent Claim 3, Wang teaches shutting off the current when the state of charge (which one having ordinary skill in the art understands can be directly related to voltage of the battery) of the battery is above a threshold (threshold being described by ¶[18], see also background description of ¶’s [05-07]).
Wang is fails to explicitly teach a voltage sensor connected across the first and second charging contacts and configured to measure a voltage of the battery connected across the first and second charging contacts, wherein the controller is configured to shut off the charger when the measured voltage exceeds a predetermined value.
Carrier teaches a voltage sensor (115A’s of Figs. 3A-5 each measure the voltage of the batteries, with 115B measuring the voltage of the entire battery) connected across the first and second charging contacts and configured to measure a voltage of the battery connected across the first and second charging contacts, wherein the controller is configured to shut off the charger when the measured voltage exceeds a predetermined value (¶[65] describes when the voltage reaches a threshold, the battery is considered fully charged and the charger is shut off). One having ordinary skill in the art understands that by shutting off the current when the battery is fully charged (and not only within the threshold of another battery like Wang), it serves to improve safety (prevent overcharge damage) and longevity (reduced damage means the battery can last longer) of the battery.
It would have been obvious to a person having ordinary skill in the art to modify Wang in view of Nakao with Carrier to provide improved safety and longevity.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Nakao, further in view of Song et al (USPGPN 20180331564)
Dependent Claim 7, Wang is silent to the current sensor includes a resistor, a first lead connected between a first end of the resistor and a side of the switch connected to the second terminal, and a second lead connected to a second end of the resistor opposite the first end.
Song teaches the current sensor includes a resistor (RSNS of Fig. 3A), a first lead connected between a first end of the resistor and a side of the switch (switch is either of SNSFET_s and ICHG_FB_s of 301 in Fig. 3B; here, MOSFET 301 of Wang and diode D2 of Nakao corresponds to BATFET_s of Song while inductor Ls is connected to bottom side of battery via LSFET_s and ground and to top side of input power via VIN_s [via switch HSFET_s]) connected to the second terminal (HSFET_s), and a second lead connected to a second end of the resistor opposite the first end (end connected to ground). One of ordinary skill in the art understands that shunt resistor current detectors like Song are advantageous in that they are more reliable as they are not susceptible to magnetic tampering, inexpensive, can measure DC current (unlike CTs or Rogowski coils), and thus more suitable for battery operations (official notice is taken).
It would have been obvious to a person of ordinary skill in the art to modify Wang in view of Nakao with Song to provide improved reliability and costs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859